                                                                             *r'• [7 ^
                                                                             I   •   .   •   j




                                                                                     An DiV.

                       United States District                                'i pm M 39
                                          for the                  - r;?K
                      Southern District of Georgia
                               Savannah Division
   United States of America

              V.                                                    113J4:12CR00084-1


  Christopher Michael Bing


                                           ORDER


       Before the Court is Defendant's Motion To Reduce Sentence Pursuant to 18 U.S.C.§ 3582

and Amendment 782 to the Federal Sentencing Guidelines.           After careful consideration,

Defendant's Motion is DENIED.

       On November 19, 2012, Defendant appeared before the Court for sentencing with an

advisory guideline range of324 to 405 months. The Court varied downward pursuant to the factors

in 18 U.S.C. § 3553 and imposed a sentence of 264 months of confinement. On July 8, 2015, the

Court, sua sponte. reduced Defendant's sentence to 262 months pursuant to Amendment 782 and

18 U.S.C. § 3582.

       Amendment 782 reduced Defendant's guideline range to 262 to 327 months. Pursuant to

USSG §1 HI.10(b)(2)(A), the Court cannot reduce the tenn of imprisonment under 18 U.S.C. §

3582 to a term that is less than the minimum of the amended guideline range unless Defendant

received, at the time of sentencing, a downward departure pursuant to USSG §5K1.1. No such

motion was filed for Defendant.

       On July 21, 2015, Defendant filed a Motion for Reconsideration of the Court's order

reducing Defendant's sentence to 262 months. On September 8, 2015, the Court denied

Defendant's Motion for Reconsideration.
